Title: To James Madison from James Monroe, 30 January 1792
From: Monroe, James
To: Madison, James


Dear SirJany. 30. 1792.
I forget whether the deed of the Mk. land was made to you singly, or to us jointly, or severally. To the former a rect. specifying the object will do. In the latter case in either instance a conveyance will be necessary—as you are informed will you shape it & give it me for signature. I have no documents here of the State of our account. From memory I mention the following—you paid me in 1786. in this town 100 dolrs. & in Richmd. to Mr. Jones the same sum—the balance to the man in N. Yk. for the furniture in part—the deficiency between that sum & the price of the furniture I became in consequenc⟨e⟩ indebted to you. Afterwards I think you informed me Genl. Pinckney for majr Pinckney paid you here during the convention the sum of 100 dolrs. for me—accuracy in any respect I possess no⟨t⟩ here. If you have any difficulty abt. drawing the deed & will inform me of facts I will with pleasure execut⟨e⟩ it. I am with esteem yr. fnd. & servt
Jas. Monroe
